AP-77,024
         FILED IN                                                        COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                               AUSTIN, TEXAS
                                                                     Transmitted 1/27/2015 2:35:46 PM
      January 27, 2015                                                   Accepted 1/27/2015 2:43:39 PM
                                                                                         ABEL ACOSTA
   ABELACOSTA, CLERK                     No. AP-77,024                                                CLERK

                                            In the
                             Court of Criminal Appeals of Texas
                                       at Austin, Texas
                                                                                        j
                                         Albert Love,                             «r^             >
                                                                                                      <
                                                                                             ft
                                                      Appellant
                                                                                         ^
                                              V.

                                    THE STATE OF TEXAS



                                 An Appeal of a Conviction in
                                    Cause No. 2011-1511-C1
                            From the 19th Judicial District Court of
                                   McLennan County, Texas



                             Third Motion for Extension of Time

                                   To File the State's Brief




       ABELINO "ABEL" REYNA                        STERLING HARMON
       Criminal District Attorney                  Appellate Division Chief
       McLennan County, Texas                      State Bar No. 09019700


                                                   219 North 6th Street, Suite 200
                                                   Waco, Texas 76701
                                                   Tel: (254) 757-5084
                                                   Fax: (254) 757-5021
                                                   Email:
                                             sterling.harmon@co.mclennan.tx.us
TO THE HONORABLE COURT OF CRIMINAL APPEALS



      The State of Texas, moves for an extension of Thirty Days in which

to file its Brief, pursuant to Tex. R. App. P. 10.5(b). The State's request is
based upon the following reasonable explanation of the need for additional
time, within the personal knowledge of Sterling Harmon, the attorney
signing this motion, namely:

      The State of Texas moves this court to allow an extension of thirty

days to file its Brief. The State's Brief is due on January 28, 2015. The State
requests that the new deadline be February 27, 2015. The State has

requested one previous sixty-day extension and one previous thirty-day
extension.

      The State's attorney is responsible for all post-conviction matters
concerning the McLennan County Criminal District Attorney's Office,
including appeal and writs, as well as open records and third party
discovery requests. The State's attorney currently has thirteen appellate
matters in queue as well as a pending capital writ response. Further, the
State's attorney is preparing for oral argument before this Court on
February 5, 2015. The McLennan County Criminal District Attorney's

Office usually has two attorneys assigned to appellate issues, but the other
attorney has just recently returned from FMLA leave.
   Appellant in the case at bar has presented eleven points of error in this
appeal of his Capital Murder conviction and sentence of death. More than
fourteen months passed from the time of conviction to the filing of
Appellant's brief, during which time Appellant was able to evaluate the
record and develop his points for appellate review. The State's attorney
requires additional time to properly brief the case at bar as well as to
properly address the other pending matters that require his attention. The
additional time sought is not sought frivolously or for delay, but will be of
genuine assistance in preparing the State's brief.
      For the foregoing reasons, the State prays that the Court grant this
Motion and modify and extend the deadline for filing the State's brief to
February 27, 2015 or that this Court grant such additional time as is just
and proper.
                                    Respectfully Submitted:
                                    Abelino 'Abel' Reyna
                                    Criminal District Attorney
                                    McLennan County, Texas

                                    IISII Sterling Harmon
                                     Sterling Harmon
                                    Appellate Division Chief
                                    219 North 6th Street, Suite 200
                                    Waco, Texas 76701
                                    Tel: (254) 757-5084
                                    Fax: (254) 757-5021
                                    Email:
                                    sterling.harmon@co.mclennan.tx.us
                                    State Bar No. 09019700
                          Certificate of service

     I certify that I caused to be served a true and correct copy of this
motion by electronic service or email on counsel for Appellant.


Date: 1/27/15                                   IISII Sterling Harmon
                                                Sterling Harmon